NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Yizhou Liu on 18 April 2022 and confirmed as approved on 20 April 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:
1. (Currently Amended) A loading jig used in a clamping assembly of an evaporator, the clamping assembly comprising a bearing platform and a clamp, the clamp comprising a plurality of clamping blocks clamped at a periphery of the bearing platform, the evaporator further comprising a glass substrate, wherein the loading jig comprises: 
a body having a plate-like structure and removably sandwiched between the bearing platform and the plurality of clamping blocks in a position where the glass substrate to be processed is placed during an evaporation process; and
 
a plurality of elastic membranes, each elastic membrane respectively disposed between each clamping block and a bottom of the body, the plurality of elastic membranes being externally connected to a signal converter; 
 	wherein a pressure value applied by the clamping block is measured and outputs through the plurality of elastic membranes when the clamping block is pressed against the bottom of the body, such that the clamping block is to be corrected by an operator according to the pressure value from the loading jig; 
 	
 	wherein a plurality of slots are provided on the bottom of the body, and the corresponding bottoms of the plurality of slots, wherein, when the loading jig is clamped by the plurality of clamping blocks, the plurality of clamping blocks are respectively clipped into the plurality of slots, and are pressed against the corresponding elastic membrane, such that a distance between positions where the body is clamped by two adjacent ones of the clamping blocks is determined by using a pre-design for a distance between positions of two adjacent ones of the slots; 
 	wherein a shape of each [the] slot includes an opening of a slot wall that opens at the side of the body and matches a shape of [the] each clamping block, such that, a portion of each clamping block is clamped to the bottom of the body and the remaining portion of each clamping block passes through the opening of the slot wall  
 
wherein a bottom surface of the body is marked with at least two groups of scale patterns, one group of the scale patterns are distributed in a longitudinal direction of the body, the other group of the scale patterns are distributed in a width direction of the body, and scales on the scale patterns respectively correspond to positions of the body contacting with respective clamping blocks, such that specific positions where the respective clamping blocks are clamped at the bottom of the body are to be obtained by the operator by referring to the scales on the scale pattern, such that positions of respective clamping blocks are to be adjusted by the operator.
10. (Currently amended) An evaporator comprising a housing, a clamping assembly disposed inside the housing and a glass substrate, the clamping assembly comprising a magnetic plate, a bearing platform for carrying a workpiece and a clamp, the clamp comprising a plurality of clamping blocks clamped at a periphery of the bearing platform, wherein the evaporator further comprises: 
a loading jig, 
the loading jig comprising: 
a body having a plate-like structure and removably sandwiched between the bearing platform and the plurality of clamping blocks in a position where the glass substrate to be processed is placed during an evaporation process; and
a plurality of elastic membranes, each elastic membrane respectively disposed between each clamping block and a bottom of the body, the plurality of elastic membranes being externally connected to a signal converter; 
wherein as the loading jig is clamped at a bottom of the bearing platform by the plurality of clamping blocks, pressure values applied by clamping blocks are measured and outputs through the plurality of elastic membranes when the plurality of clamping blocks are respectively pressed against the bottom of the body, such that the clamping blocks are to be corrected by an operator according to the pressure values from the loading jig; 

wherein a plurality of slots are provided on the bottom of the body, and the corresponding bottoms of the plurality of slots, wherein, when the loading jig is clamped by the plurality of clamping blocks, the plurality of clamping blocks are respectively clipped into the plurality of slots, and are pressed against the corresponding elastic membrane, such that a distance between positions where the body is clamped by two adjacent ones of the clamping blocks is determined by using a pre-design for a distance between positions of two adjacent ones of the slots; 
wherein a shape of each [the] slot includes an opening of a slot wall that opens at the side of the body and matches a shape of [the] each clamping block, such that, a portion of each clamping block is clamped to the bottom of the body and the remaining portion of each clamping block passes through the opening of the slot wall  
wherein a bottom surface of the body is marked with at least two groups of scale patterns, one group of the scale patterns are distributed in a longitudinal direction of the body, the other group of the scale patterns are distributed in a width direction of the body, and scales on the scale patterns respectively correspond to positions of the body contacting with respective clamping blocks, such that specific positions where the respective clamping blocks are clamped at the bottom of the body are to be obtained by the operator by referring to the scales on the scale pattern, such that positions of respective clamping blocks are to be adjusted by the operator.

Allowable Subject Matter
Claims 1, 6-10, 15-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and 10, closest prior art of record (viz. Kishimoto et al. (US 2019/0249290 A1); Gou et al.  (CN203754795U); Renken (US 2004/0031340 A1); Kawato et al. (US 2013/0186335 A1); Shertinsky et al. (US 5,326,725); Tanaka et al. (US 5,811, 211) or alternatively Buhrer et al. (US 5,961,722)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a loading jig” comprising "a body…having a plate-like structure and removably sandwiched between the bearing platform and the plurality of clamping blocks in a position where the glass substrate to be processed is placed during an evaporation process; and a plurality of elastic membranes, each elastic member respectively disposed between each clamping block and a bottom of the body…wherein a pressure value applied by the clamping block is measured and outputs through the plurality of elastic members…; a plurality of slots…wherein a shape of each slot includes an opening of a slot wall that opens at the side of the body and matches a shape of each clamping block, such that, a portion of each clamping block is clamped to the body and the remaining portion of each clamping block passes through the opening of the slot wall…; at least two groups of scale patterns,” in the context of other limitations of the claim (i.e. details of the slots, clamping blocks, elastic membranes and scales and how they are disposed with respect to one another). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716